HENNESSY, J.,
dissenting. I respectfully dissent from the majority opinion with regard to the plaintiffs claim under the Connecticut Unfair Trade Practices Act (CUTPA), General Statutes § 42-110a et seq., because I conclude that the trial court improperly found that an isolated incident could not be the predicate for a violation of CUTPA and that the evidence in the record is sufficient to show that the plaintiff suffered an ascertainable loss as a result of the defendant’s violation of General Statutes § 47a-43 (a) (3) and (4).
Although the majority does not address the issue of whether an isolated incident can be the predicate for a violation of CUTPA, the trial court rendered judgment for the defendant on the CUTPA claim because it found that an isolated incident could not be the predicate for a violation of CUTPA. Since the plaintiff raised this issue on appeal, I believe it is appropriate to address whether an isolated incident can be the predicate for a violation of CUTPA. “Because statutory interpretation is a question of law, our review is de novo.” Andover *302Ltd. Partnership I v. Board of Tax Review, 232 Conn. 392, 396, 655 A.2d 759 (1995).
“CUTPA was designed to protect the public from unfair practices, and whether a practice is unfair depends upon the finding of a violation of an identifiable public policy. ... [A] violation of CUTPA can be found . . . where the defendant’s actions violate the public policy found in two subdivisions [(3) and (4)] of General Statutes § 47a-43 (a). . . . These provisions of § 47a-43 uphold the long-standing public policy against proceeding by way of self-help remedies when evicting a tenant .... [T]he subjective good faith of one who has in fact performed an unfair or deceptive act is not a defense to a CUTPA violation . . . .” (Citations omitted; internal quotation marks omitted.) Daddona v. Liberty Mobile Home Sales, Inc., 209 Conn. 243, 257-58, 550 A.2d 1061 (1988).
Therefore, it is the violation of the public policy underlying § 47a-43 (a) (3) and (4), and not the number of incidents, that creates the factual predicate for a claim of a CUTPA violation. See id. (violation of CUTPA existed where defendant dismantled plaintiff’s mobile home rather than evict her); see also Gebbie v. Cadle Co., 49 Conn. App. 265, 278-80, 714 A.2d 678 (1998) (affirming trial court’s finding that CUTPA violation existed where defendant acknowledged that it was bound by loan restructure agreement but refused to honor it). In this case, the defendant conceded, and the trial court found, that there was an illegal entry and detainer. I conclude that the trial court improperly found that an isolated incident could not be the predicate for a violation of CUTPA.
Because the majority concluded that the plaintiff did not have a valid CUTPA claim in that “[tjhere is insufficient evidence, in this case, to find an ascertainable *303loss,” I will address this issue.1 “General Statutes § 42-llOg (a) affords a cause of action to [a]ny person who suffers any ascertainable loss of money or property, real or personal, as a result of the use or employment of a method, act or practice prohibited by section 42-110b . . . .” (Internal quotation marks omitted.) Beverly Hills Concepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin, 247 Conn. 48, 78-79, 717 A.2d 724 (1998).
The trial court found that “[t]he plaintiff . . . failed to present any evidence of actual damages as a result of the concededly illegal entry and detainer.” (Emphasis added.) On the basis of that factual finding, the majority concludes that there is insufficient evidence to find an ascertainable loss. Under CUTPA, however, “[l]oss has a broader meaning than the term damage.” (Internal quotation marks omitted.) Id., 79. Our Supreme Court has held that to satisfy the ascertainable loss requirement under CUTPA, “there is no need [for the plaintiff] to allege or prove the amount of the ascertainable loss. Hinchliffe v. American Motors Corp., 184 Conn. 607, 614, 440 A.2d 810 (1981), on appeal after remand, 192 Conn. 252, 470 A.2d 1216 (1984).” (Internal quotation marks omitted.) Beverly Hills Concepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin, supra, 247 Conn. *30479. Therefore, the plaintiff must prove only that an ascertainable loss exists. See id. (holding that “plaintiffs failure adequately to prove damages . . . does not dispose of the CUTPA claim”).
“A finding of fact is clearly erroneous when there is no evidence in the record to support it ... or when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” (Internal quotation marks omitted.) Poulos v. Pfizer, Inc., 244 Conn. 598, 616, 711 A.2d 688 (1998). An examination of the record shows that the plaintiff proved that she rented an apartment from the defendant beginning in June, 1983. The apartment consisted of a bathroom, living room, kitchen and small bedroom on the second floor, and a master bedroom, bathroom and two small bedrooms on the third floor. On February 24, 1991, the plaintiff returned to her apartment to find that the defendant had entered her apartment and had moved the furniture from the third floor to the second floor. In addition, the defendant moved a door in the stairway leading from the second floor to the third floor, which prevented the plaintiff from accessing the third floor of her apartment.2 That situation remained until April 13, 1991, when the trial court ordered the defendant to *305move the furniture back. The defendant admitted that he moved the door to deny the plaintiff access to the third floor of her apartment.31 believe that this evidence is sufficient to show that the plaintiff had an ascertainable loss of her leasehold.
Since I believe the trial court improperly found that the defendant was not liable under CUTPA, I would remand the case to the trial court for a hearing on damages under CUTPA.

 Because the trial court held that a CUTPA claim could not be based on a single incident, the trial court did not make a factual finding or conclusion as to whether the plaintiff satisfied the ascertainable loss requirement under CUTPA. In addition, the ascertainable loss issue was not raised or briefed by the parties. “On appeal, it is the function of this court to determine whether the decision of the trial court is clearly erroneous.” Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn. 217, 221, 435 A.2d 24 (1980). “We do not examine the record to determine whether the trier of fact could have reached a conclusion other than the one reached. Rather, we focus on the conclusion of the trial court, as well as the method by which it arrived at that conclusion, to determine whether it is legally correct and factually supported.” Id., 222. Therefore, I believe that it is inappropriate for this court to review this issue on appeal. Since the majority does address this issue, and I disagree that there is insufficient evidence, in this case, to find an ascertainable loss, I address this issue.


 The transcript from the April 29, 1994 hearing reveals the following testimony by the plaintiff on direct examination:
“Q. [W]hen you came home that evening and found this situation, could you have gone up to the third floor?
* ** *
“A. No, I would not have been able to enter because the doorway had been changed.
“Q. And . . . how had it been changed?
“A. Because the door had been removed from the north side of the stairs to the south side.
“Q. Okay, and let me ask you, did you give him permission to do this?
“A. I did not.”


 The transcript from the April 29, 1994 hearing reveals the following testimony by the defendant on cross-examination:
“Q. Ms. Reader has testified that she came home on February 24, 1991, and found numerous articles of furniture and clothing from the third floor moved to the second floor, did you do that?
“A. Yes, I did.
“Q. And she also testified that a door was moved, did you do that?
“A. Yes, I did.”